


110 HR 1114 PCS: Alaska Water Resources Act of

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 143
		110th CONGRESS
		1st Session
		H. R. 1114
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To require the Secretary of the Interior,
		  acting through the Bureau of Reclamation and the United States Geological
		  Survey, to conduct a study on groundwater resources in the State of Alaska, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Water Resources Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)StateThe
			 term State means the State of Alaska.
			3.Alaska water
			 resources study
			(a)StudyThe
			 Secretary, acting through the Commissioner of Reclamation and the Director of
			 the United States Geological Survey, where appropriate, and in accordance with
			 this Act and other applicable provisions of law, shall conduct a study that
			 includes—
				(1)a
			 survey of accessible water supplies, including aquifers, on the Kenai Peninsula
			 and in the Municipality of Anchorage, the Matanuska-Susitna Borough, the city
			 of Fairbanks, and the Fairbanks Northstar Borough;
				(2)a
			 survey of water treatment needs and technologies, including desalination,
			 applicable to the water resources of the State; and
				(3)a
			 review of the need for enhancement of the streamflow information collected by
			 the United States Geological Survey in the State relating to critical water
			 needs in areas such as—
					(A)infrastructure
			 risks to State transportation;
					(B)flood
			 forecasting;
					(C)resource
			 extraction; and
					(D)fire
			 management.
					(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report describing the results of the study required by subsection (a).
			4.SunsetThe authority of the Secretary to carry out
			 any provisions of this Act shall terminate 10 years after the date of the
			 enactment of this Act.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		
			Passed the House of
			 Representatives May 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 8, 2007
		Received; read twice and placed on the
		  calendar
	
